Title: To George Washington from Lieutenant Colonel Persifor Frazer, 9 October 1777
From: Frazer, Persifor
To: Washington, George



sir
State House Philada Octo. 9th 1777

I Wrote to Genl Wayne from Germantown about 2 Weeks ago, mentioning that Major Harper & myself were Prisoners; since our Capture the Number of Officers taken, belonging to the Army, Navy and Militia & now here has increas’d to near Fifty.
Upon our arrival here a Number of Us were admitted on our Parole to continue in the City.
On Tuesday last We were confin’d in the State House under the Main Guard.
His Excellency General Howe, by his Aid du Camp Major Belford, has this day signified to Me the reason of this proceeding, as also some proposals which materially affect every Captive Officer and which We fondly hope if your Excellency should think them consistant may be Adopted, or some other mode attempted that may release Us from our present irksome situation.
The reasons for our confinement are, that should such a Number of Officers be set at Liberty in this place (as there is none other convenient) it might be highly prejudicial to the Kings Intrest; that a Number of Officers in the British service taken lately at Staten Island, have been confin’d in Irons; that others taken prior to those, have been sent to remote parts of the Continent at a great distance from their Connections & some of them imprisoned. Also, that your Excellency has faild in agreeing to an Exchange of Prisoners on just principles.
I have Liberty to mention that it is General Howes earnest desire that a general Exchange of Prisoners may imediately take place on equitable terms; Or otherwise, that the Officers that are Prisoners of War on both sides shou’d be releas’d & have Liberty to go to any place in possession of their Friends on their Paroles—I have in as concise a manner as I can given your Excelly, the substance of what Sir William Howe, thought proper to communicate to me this day by Major Belford—We would not presume to give our sentiments on these matters; fully relying on your Excellency’s disposition to do every thing just and reasonable for our relief.
I must mention that those Officers who were Sick were permitted to

go to their Lodgings in Town—We would beg leave to mention that our situation is render’d more disagreable by a want of hard Cash, We think an attention to this matter highly Necessary to render our Captivity tolerable. I am your Excellency’s most Obedt Servant

Persifor Frazer

